Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 10/12/2021.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-20 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 1, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claims 1, 10 and 15.  

The prior art of Shingai (US PG. Pub. 2008/0111293 A1) teaches in Figs. 7-11 and Sect. [0093], a first gear system 70 from the motor 67 to the separation roller 34.  The first gear system 70 (one example of the second transfer mechanism) is to rotate the separation roller 34 in a feeding direction upon a clockwise (CW) rotation of the motor 67 and to block the transfer of a driving force to the separation roller 34 upon switching from a CW rotation to a counter clockwise (CCW) rotation.  The CW rotation and the CCW rotation are a reciprocal rotational direction of the motor 67, respectively 
	
	In addition, the prior art of Koyanagi (US PG. Pub. 2017/0126914 A1) discloses in Sect. [0038], The driving rollers 33A to 36A of the roller pairs 33 to 36 are rotated 
and driven by the power of a transporting motor 37 that is the power source of the rollers.  The driven rollers 34B of the feeding roller pair 34 serve as retard rollers, and the coefficients of friction against the original documents D on their outer circumferential surfaces are larger than those of the driving rollers 34A.  Accordingly, the feeding roller pair 34 serves as a separation mechanism 38 that separates the original documents D one by one and sends the separated original documents to the downstream side in the transport direction Y. That is, a plurality of original documents D mounted on the original support 13 are fed, for example, from the lowest original in sequence one by one from 
the feed port 12A into the body 12 by the rotation of the feeding roller pair 33 and are further separated one by one and fed to the downstream side in the transport direction Y by the rotation of the feeding roller pair 34. 

	Lastly, the prior art of Takahashi (US PG. Pub. 2008/0148968 A1) discloses in Sect. [0077], The press roller 21 can be freely displaced via printing pressure range 
variation means 28, latching means 64, and each printing pressure arm 22, as shown in FIGS. 2 to 4, between a printing position and a non-printing position.  The printing 

In particular, the applied references of Shingai in view of Koyanagai; and further Takahashi fails to disclose and would not have rendered obvious the following limitations of independent claim 1 and similar independent claims 10 and 15:
	“an apparatus main body that includes a lower portion and an upper portion that is attached to the lower portion and is configured to rotate so that a transport path is exposed, the transport path being formed between the upper portion and the lower portion for transporting an original document and being inclined obliquely downward;
	a reader that reads the original document transported on the transport path;
	an original document place that is provided at an upstream side of the reader in a transport direction and on a rear side of the apparatus main body and includes a placing surface on which the original document is placed, the placing surface being inclined obliquely downward;
a feeding roller that feeds the original document from the original document place to the reader;
	a separating roller that works with the feeding roller to nip the original document between the feeding roller and the separating roller and is configured to switch between a separation state in which the original document is fed while the separating roller has a driving force that makes the separating roller rotate in a direction in which the original document is transported to the original document place so as to prevent a double-feeding and is applied from a motor that generates a driving power of the separating roller, and a non-separation state in which the original document is fed while the separating roller does not have the driving force applied from the motor such that the separating roller can be freely rotated by the feeding roller;
	a controller that controls feeding of the original document; and
	a touch screen that displays a user interface configured to allow a user to select one of a plurality of icons, wherein:
	based on receiving a first user input of selecting a first icon among the plurality of icons at the touch screen, the controller determines that the original document is to be fed in the separation state, and
	based on receiving a second user input of selecting a second icon among the plurality of icons at the touch screen that is different from the first icon, the controller determines that the original document is to be fed in the non-separation state.”, since the references fail to teach a selection option presented on a touch screen for user input selection of specific icons that determines how a document is fed into the system. 
	


5.       It follows that claims 2-9, 11-14 and 16-20 are then inherently allowable for depending on an allowable base claim.

6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL V DOTTIN/Examiner, Art Unit 2677  

/MARCUS T RILEY/Primary Examiner, Art Unit 2677